Citation Nr: 1711956	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-02 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to August 26, 2015.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel






INTRODUCTION

The Veteran has active duty service in the United States Navy from June 1989 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this issue in February 2014 and August 2015.  

VA previously granted the issue of entitlement to a TDIU beginning August 26, 2015.  Therefore, that period is no longer on appeal and the issue above has been modified to reflect the change.  AB v. Brown, 6 Vet. App. 35, 39-39 (1993).


FINDING OF FACT

Prior to August 26, 2015, the Veteran's service-connected acquired psychiatric disorder, hypertension, and tinnitus did not render him unable to secure or follow substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU prior to August 26, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  








REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in April 2009 and May 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations to address the Veteran's TDIU claim were scheduled in July 2016, but the Veteran did not attend or provide good cause as to why he was unable to attend.  The Board finds that in light of this the Veteran waived his right to a VA examination and that it has fulfilled its duty to assist.  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, corrective notice was provided as requested, Social Security Administration (SSA) records were obtained, VA medical records were obtained, and as noted, VA examinations were scheduled but subsequently cancelled when the Veteran did not appear.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Analysis

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. § 4.16(b).

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In arriving at a conclusion, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

In this case, the Veteran is service-connected for: an acquired psychiatric disorder rated as 30 percent disabling from May 17, 2009, 50 percent disabling from August 1, 2014, and 70 percent disabling from August 26, 2015; hypertension with mitral and tricuspid valvular disorder, rated as 10 percent disabling from March 1993; and tinnitus, rated as 10 percent disabling from March 2009.  His combined disability rating is 10 percent from March 1993, 20 percent from March 2009, 40 percent from May 2009, and 60 percent from August 2014 until his TDIU rating began on August 26, 2015.  Therefore, the Veteran has not met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) prior to August 26, 2015.

Moreover, upon a review of the record, the Board finds that the Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment prior to August 26, 2015 such that a referral for extraschedular consideration would be warranted.  38 C.F.R. § 4.16(b).  

The Veteran asserted in his VA Form 21-8940 that he was unable to work because of his service-connected posttraumatic stress disorder (PTSD) and his polycythemia.  His application indicated that he last worked in 2009, and that his prior work was doing construction.  He completed 2 years of college and had training as an emergency medical technician and registered nurse.  

During a July 2009 VA PTSD examination, the Veteran asserted that he was not working because the company closed; however, it was noted that according to his chart he was working his own business over at least the last year.  At the time the Veteran denied that his unemployment was due to mental disorders; he reported that he was serving as a stay-at-home Dad for his two young children.  He was assigned a Global Assessment of Functioning score, which general indicates that if some symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or social functioning (e.g., temporarily falling behind in schoolwork).  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

The Board notes that the Veteran's construction job appeared to end due to lack of available work, rather than due to the Veteran's service-connected disabilities.  There was no indication that any special accommodations were ever made for the Veteran's work.  

During VA outpatient mental health treatment in August 2009 the Veteran reported that he wanted to return to school to get his bachelor's degree, with the ultimate goal of doing mental health counseling.  It was noted that depression and anxiety were in remission.  He also reported that he was not working in September 2009 and that he was serving as a parent.

In August 2014 a physician completed a form for the Veteran in support of a claim for aid and assistance in the home.  Although the Veteran was noted to have pain when standing and walking, the physician noted that the Veteran was able to do his activities of daily living if he was sitting.  Around this time the Veteran underwent VA examination in connection with his claim for hypertension, and at the time the VA examiner noted that the Veteran's hypertension was controlled with medication, echocardiogram showed normal mitral and tricuspid valves, and there was no medical reason for him not to be gainfully employed in both a physical and or sedentary employment position.  

The Veteran also underwent VA examination in connection with his claim for PTSD in 2014, and at the time the Veteran reported that he spent his time watching television and conversing with his sister and children when he had them.  He reported that his sister did the cooking but that he was able to do some cooking, and that he was able to go to stores if they were not crowded.  He asserted that he drove 50 miles to get to the appointment.  He reported that he liked to play chess with his children and take them to church; he also indicated that he was teaching his son how to play guitar.  The Veteran reported that he last worked installing chain-linked fencing but that he had been receiving SSA disability benefits since then.  The VA examiner noted that the Veteran had a sharp memory, good analytical skills, and a rich command of detail.  He also indicated that the Veteran was an unreliable informant as it pertained to his medical history.  The examiner found the Veteran's mental health disorders resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Overall the medical evidence suggests that the Veteran's service-connected disabilities do not preclude employment.  It appears as though the Veteran stopped working after the construction company closed, and after that time he looked after his young children and collected SSA disability insurance benefits; there is no indication that he was prohibited from working.  The Veteran is a high school graduate who has two years of college education and previously worked as a registered nurse before working in construction for many years.  

As it pertains to his physical impairments, a VA examiner opined that the Veteran was not precluded from doing work at a physical or sedentary exertional level.  Moreover, a physician indicated in his aid and attendance application that the Veteran was able to do activities if he was sitting down.  The Veteran denied that his mental health disability precluded him from working in 2009, and his strong activities of daily living, to including chess and guitar playing suggest that a mental disability would not hinder him during this period.  The Board notes that there are no VA opinions indicating that the Veteran is precluded from work if he chooses to do so, or that his service-connected disabilities impact his ability to maintain employment prior to August 2015.  There are no opinions to the contrary, other than lay statements submitted by the Veteran.  

While the Board recognizes that the Veteran's physical disabilities may affect his ability to work, there is nothing to suggest that they would impede employment.  Service connection is not in effect for any orthopedic disorders and the record does not support a finding that the combination of mental health disorders, tinnitus, and hypertension would have precluded physical or labor intensive work such as construction.  Additionally, with some college experience the Veteran was likely capable of obtaining employment in an environment where he could do sedentary work during the relevant period.  

Given the Veteran's post-high school education, experience in skilled and physical types of employment, and the limitations described by the evidence of record, the Board finds that the Veteran's service-connected psychiatric disorder, hypertension, and tinnitus did not render him unable to secure or follow substantially gainful employment prior to August 26, 2015.  Thus, entitlement to a TDIU prior to August 26, 2015 is not appropriate in this case.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  

In summary, the Board has considered the benefit of the doubt rule; however, since a preponderance of the evidence is against this claim, the benefit-of-the-doubt rule is not for further application.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2016).  


ORDER

Entitlement to a TDIU prior to August 26, 2015 is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


